Citation Nr: 9907805	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  95-07 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE


Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to September 
1971.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1994 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which determined that new and material 
evidence had not been submitted to warrant reopening a claim 
of entitlement to service connection for an acquired 
psychiatric disorder.  

This case was previously before the Board in November 1996.  
At that time, the Board determined that no new and material 
evidence had been submitted to warrant reopening the claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  Accordingly, entitlement to service connection was 
denied, and the appellant appealed to the United States Court 
of Veterans Appeals (Court or COVA).

While this case was pending before the Court, the Office of 
General Counsel for VA, on behalf of the Secretary, filed a 
joint motion for remand and for a stay of proceedings.  The 
request was to vacate the November 1996 decision by the 
Board, and to remand the case for further development and 
readjudication.  The Court granted this motion in a September 
1998 Order, and the case has been returned to the Board for 
compliance with the directives stipulated in the motion.


REMAND

In January 1971, the veteran was hospitalized for psychotic 
pathology.  The veteran had used LSD three months prior to 
admission and more recently consumed opium, marijuana and 
amphetamines.  The diagnosis initially was schizophrenic 
reaction, paranoid type, acute, moderate  The examiner or 
examiners were disinclined to attribute the diagnosis to the 
veteran's drug abuse and further evaluation of this question.  
After further evaluation at another hospital, the impression 
was paranoid reaction associated with amphetamine use..  The 
Board observes that on the veteran's separation examination 
dated August 26, 1971, the veteran was diagnosed with 
"[s]chizophrenia, paranoid type, in partial remission, 
manifested by suspiciousness, looseness of associations, 
grandiosity, ideas of reference, and probable persecutory 
delusions."  

In association with the prior Board decision of November 
1996, the veteran had submitted, in January 1995, a report of 
psychiatric evaluation dated on August 3, 1971 which was 
signed by an Army psychiatrist.  That record was originally 
produced after a referral for psychiatric evaluation in 
connection with judicial proceedings involving three counts 
of possession of illegal drugs.  The examiner reported the 
veteran had been seen by four psychiatrists with increasing 
evidence that he was becoming progressively more 
schizophrenic.  The examiner opined that it "seemed obvious" 
that the veteran's abuse of drugs had been an abortive effort 
to treat his symptoms of schizophrenia.  It was estimated 
that he would need hospitalization for a short time and a 
long followup on an outpatient basis.  Diagnosis was 
schizophrenia, chronic, undifferentiated, moderate.  The 
Board concluded in November 1996 that the weight and 
significance of this statement were insufficient to warrant 
reopening of the veteran's claim.

As indicated in the joint motion for remand, the subject 
psychiatric evaluation is new evidence in that it was the 
first time any medical professional had stated that the 
appellant was suffering from schizophrenia prior to his drug 
use.  The record is likewise material because it is probative 
of the issue of whether the appellant was suffering from an 
acquired psychiatric disorder during service.

A claim which is the subject of a final prior decision may be 
reopened if new and material evidence is submitted.  
38 U.S.C.A. § 5108.  The Board concurs that the August 1971 
psychiatric evaluation report constitutes new and material 
evidence and bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which, by itself or in 
connection with the evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  See 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Board determines that a de novo review of the entire 
record by the RO is necessary to avoid possible prejudice to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board observes that the most recent mental examination 
was in February 1994.  The examiner reported the objective 
findings.  The diagnoses were psychoactive substance abuse 
(mixed;  alcohol and drugs), and history of schizophrenia.  
Accordingly, the veteran should be afforded a VA mental 
disorders examination to determine the current status of any 
psychiatric pathology.  The Board additionally observes that 
the veteran reported receiving regular treatment at the Grand 
Rapids VA Medical Center since August 1992.  However, such 
records have not been obtained or associated with the claims 
file.  Moreover, the veteran refers to receiving Social 
Security benefits based upon his mental disorder.  Yet, such 
records have not been obtained or associated with the claims 
file.  Finally, the Board notes the presence of a psychiatric 
evaluation prepared by Child and Family Services from 1991.  
However, large portions of the report have been redacted.  A 
complete copy of this record should be obtained and 
associated with the claims file.  

Therefore, this case is hereby REMANDED by the RO for the 
following action:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  The RO should 
also obtain the names and addresses of 
all medical care providers who treated 
the veteran for a mental condition since 
1991, including, but not limited to those 
associated with his psychiatric 
evaluation by Child and Family Services 
in October 1991.  After securing any 
necessary release, the RO should obtain 
those records not already in the claims 
file and associate them with his claims 
folder in order to give the veteran every 
consideration with respect to the present 
appeal.  If the searches for such records 
have negative results, documentation to 
that effect from each of such contacted 
entity should be placed in the claims 
file.

2.  Thereafter, the veteran should be 
given a VA mental examination by a 
specialist in psychiatry to determine the 
nature and diagnoses of all current 
pathology.  The Board must ascertain 
whether the veteran suffers from a 
current psychotic disease and, if so, its 
relationship to service.  The claims file 
must be made available to the examiner, 
who is to review it (to include the 
service medical records, the post service 
examinations, and letters) prior to the 
examination.  All indicated special 
studies and tests are to be accomplished.  

The examiner is to offer an opinion as to 
whether the veteran suffered from only 
organic psychotic reactions associated 
with substance abuse during service;  
whether during service he suffered from 
chronic schizophrenia not associated with 
and apart from substance abuse during 
service;  and whether any current 
psychotic disease such as schizophrenia, 
if currently found, is etiologically 
related to symptomatology noted during 
service.  

3.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should review the 
full, expanded record on a de novo basis 
and determine if the veteran's claim can 
be granted.  If the RO's determination 
remains adverse to the veteran, then he 
and his representative should be issued 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  The veteran is free to 
submit additional evidence in support of 
his claim. 

The purpose of this REMAND is to afford the veteran due 
process of law and to develop the medical record.  The Board 
implies no opinion, either legal or factual, as to the 
ultimate outcome warranted with respect to this claim.  If 
the disposition remains adverse to the veteran the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he is notified.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals
 

